Citation Nr: 0023564	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right ankle.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for carpal tunnel syndrome of the right wrist.

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young




INTRODUCTION

The veteran had active duty from October 1974 to October 
1978.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case was last before the Board of Veterans' Appeals 
(Board) in February 2000 when it was remanded in response to 
the veteran's request for a hearing before a travel Member of 
the Board at the RO.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board at the RO in June 2000, a 
transcript of which has been associated with the claims file.

The case has been returned to the Board for appellate review.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August and October 1999 the veteran notified the RO that 
he revoked his previous power-of- attorney with the Law 
Office of John Dudley Rutland, and that John Dudley Rutland 
was no longer representing him.  At the June 2000 hearing the 
veteran was represented by a member of the Disabled American 
Veterans (DAV).  The claims file does not show that the 
veteran has executed a power of attorney in favor of DAV, or 
any other representative.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following action:

The RO should ask the veteran to clarify 
his representation.  He should be asked 
to complete a VA Form 21-22, designating 
the Disabled American Veterans, as his 
representative, if he desires them to 
represent him.

If the veteran does in fact designate the 
DAV to represent him in his claims with 
VA, the case should again be referred to 
the DAV for any further comments or 
statements they wish to make on his 
behalf.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The Board intimates no 
opinion as to any final outcome warranted in this case.  The 
veteran need take no action unless otherwise notified by the 
RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board appealable to the Court.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


